         Case 1:19-cr-00651-LTS Document 333
                                         334 Filed 09/07/20
                                                   09/08/20 Page 1 of 2
                                                                      5

L AW O FFICES OF J ILL R. S HELLOW
______________________________________________________________________________

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004



                                    September 7, 2020



BY ECF AND EMAIL
The Honorable Laura T. Swain
United States District Court                                  MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, NY 10007
SwainNYSDCorresp@nysd.uscourts.gov

       RE:    U nited States v. Constantinescu, et al. , 19-cr-651 (LTS)

Dear Judge Swain:

        I am writing in response to the August 31, 2020 email that Your Honor’s chambers
sent to me and to the Government. The defendants respectfully request a 60-day
adjournment of the conference presently scheduled for September 18 so that they can
continue to review discovery including that produced recently and explore pretrial
dispositions with the Government. Defense counsel consent to the exclusion of time under
the Speedy Trial Act, 18 U.S.C. § 3116(h)(7)(A). The Government consents to this request.

       Over the last week, I have conferred with the Government and been in touch with all
defense counsel. We all agree that an in-person conference, or even a telephone or video
conference with all defendants and their lawyers is not feasible. The Government
represents that with the discovery provided to the Coordinating Discovery Attorney on
September 1, 2020, the bulk of the discovery the Government is obligated to produce has
been provided.

       While defense counsel have been diligently reviewing the discovery, the incarcerated
defendants still have major problems because of their limited access to the necessary
computer hardware. This problem is not unique to these defendants. On August 25, 2020,
the Honorable Katherine Polk Failla issued an Order directing the BOP to provide specific
information about inmates’ access to computer equipment no later than September 25. See
United States v. Tavarez, 19-cr-690 (KPF) (Dkt. #68). A copy of Judge Failla’s Order is
attached. Our hope is that the BOP’s response to Judge Failla’s Order will provide


Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC
          Case 1:19-cr-00651-LTS Document 333
                                          334 Filed 09/07/20
                                                    09/08/20 Page 2 of 2
                                                                       5


 The Honorable Laura Taylor Swain
 United States District Judge
 September 7, 2020
 Page two


 information that will inform a request that defense counsel for incarcerated defendants will
 make to Your Honor to address this problem.

        Thank you for your consideration.


                                            Respectfully submitted,


                                            Jill R. Shellow


 cc:    All counsel (by email and ECF)




The application is granted. The conference is adjourned to November 19, 2020 at 2:00 p.m. The Court
finds pursuant to 18 U.S.C. §3161(h)(7)(A) that the ends of justice served by an exclusion of the time
from today’s date through November 19, 2020, outweigh the best interests of the public and the
defendants in a speedy trial for the reasons stated above.

SO ORDERED.
Dated: September 8, 2020

/s/ Laura Taylor Swain_
Laura Taylor Swain, USDJ
       Case
        Case1:19-cr-00651-LTS
        Case 1:19-cr-00690-KPF Document
             1:19-cr-00651-LTS  Document
                                Document333-1
                                          68 Filed
                                         334   Filed08/25/20
                                              Filed  09/07/20 Page
                                                    09/08/20   Page131of
                                                              Page    ofof353




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                                19 Cr. 690 (KPF)

ARIEL TAVAREZ, et al.,                                     ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court has been advised that, as a result of restrictions on movement

at the Metropolitan Correctional Center (“MCC”) and the Metropolitan

Detention Center (“MDC”), due in part to the COVID-19 health emergency,

inmates detained at those facilities are now permitted to possess and review

electronic discovery files in their units. However, at a conference in this case,

held on August 20, 2020, the Court was advised by defense counsel that, for

two defendants currently detained at the MCC, there were serious problems

accessing electronic discovery files on the computers in Defendants’ units.

Further investigation by the Court suggests that many of the unit computers at

the MCC and MDC are inoperable or otherwise out of service, or alternatively,

lack the software necessary to review electronic discovery files. Accordingly,

the Court ORDERS representatives from counsels’ office for each of the MCC

and MDC to advise the Court of each of the following on or before

September 25, 2020:

      1.    The number of units per facility, the number of computers per

            unit, the number of working computers per unit, and the number

            of inmates per unit;
      Case
       Case1:19-cr-00651-LTS
       Case 1:19-cr-00690-KPF Document
            1:19-cr-00651-LTS  Document
                               Document333-1
                                         68 Filed
                                        334   Filed08/25/20
                                             Filed  09/07/20 Page
                                                   09/08/20   Page242of
                                                             Page    ofof353




     2.    Whether each of the working computers is operable with respect to

           the following programs, which are necessary for the review of

           electronic discovery files: Adobe Reader (or open source software

           with substantially similar capabilities), Microsoft Office Suite (or

           open source software with substantially similar capabilities), VLC

           Media Player, and Google Chrome (or other browser capable of

           viewing .html files);

     3.    The number of operable computers, as defined above, per unit, and

           the number of inmates reliant on each operable computer for

           review of electronic discovery files;

     4.    The availability of facilities that would permit the storing and

           charging of laptop computers or tablets in each unit in the MCC

           and MDC; and

     5.    The security risks, if any, of the introduction of laptop computers

           or tablets, from which the ability to send and receive information is

           removed or disabled, for the sole purpose of reviewing discovery

           and legal materials from:

           a.     electronic discovery files that are preloaded onto said laptop

                  or tablet, or

           b.     a media storage device with electronic discovery files that

                  relate to an inmate’s criminal case.

     Counsel for the MCC and MDC are further ORDERED to show cause in

writing on or before September 25, 2020, why laptop computers or tablets

                                        2
      Case
       Case1:19-cr-00651-LTS
       Case 1:19-cr-00690-KPF Document
            1:19-cr-00651-LTS  Document
                               Document333-1
                                         68 Filed
                                        334   Filed08/25/20
                                             Filed  09/07/20 Page
                                                   09/08/20   Page353of
                                                             Page    ofof353




should not be introduced into the units, were such devices (i) incapable of

accessing the internet and otherwise sending or receiving information;

(ii) supplied by the Criminal Justice Act Case Budgeting Attorney for the

Second Circuit Court of Appeals; and (iii) introduced after the development of

appropriate security and logistical protocols at each facility and pursuant to

such protocols.

      The Government is directed to transmit a copy of this Order to the

appropriate counsel at each of the MCC and the MDC.

      SO ORDERED.

Dated: August 25, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        3
